DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention I and corresponding sub-inventions to invention I, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/06/2021.
Applicant's election with traverse of invention I and corresponding sub-invention IA in the reply filed on 07/06/2021 is acknowledged.  The traversal is on the ground(s) that all the claims were searched in the parent’s case 15/648,158, that burden is not properly established.  This is not found persuasive because firstly as applicant noted the parent case was allowed and in doing so a non-final where all of the dependent claims were address relative to prior art was not done.  As such applicant argument is clearly not found persuasive. When the examiner was unable to reject the independent claim of the parent a restriction would have been inefficient and unnecessary and just caused an immediate rejoinder.  The dependent claims from the parent case therefore were only analyzed relative to 112 issues on not prior art.  Further the examiner finds applicant’s argument that the instant case and a continuation therefore the claims in finding support from the previous case shouldn’t be under restriction.  Additionally applicant states that many if not all the claims limitations were in the parent case.  The examiner firstly finds this argument unpersuasive as “mostly” in patent examining is not the same as identical  the requirement is still deemed proper and is therefore made FINAL.
Claim Objections
Claim 2 is objected to because of the following informalities: 
Claim 2 recites the limitation "the first ultraviolet index exposure curve" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  The examiner believes that the term “exposure” simply needs to be removed or added prior in the claim to correct the issue.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eom et al. (U.S. PGPub No. 2016/0109289 A1).
As to claim 1, Eom discloses and shows in figure 5B, a method comprising: 

in response to the orientation of the mobile device falling within 
a target global orientation window (i.e. any of the varying orientations) at a first time (inherently each orientation has a time stamp), storing a first value read from the ultraviolet sensor at the first time as a first global ultraviolet value (further the examiner could argue that the ambient ultraviolet light measurements could be interpreted as the first global ultraviolet value) ([0043]);  and 
calculating a first ultraviolet index proximal a first location of the mobile device at the first time based on the first global ultraviolet value (any of the calculated values shown in figure 5B which are each relative to a first location (i.e. proximal  to it) can be interpreted as first global ultraviolet values, [0043], even goes on to disclose taking multiple “proximal” measurements near the desired orientation due to unsteady holding) ([0047], ll. 43-56). 
 Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lapiere et al. (U.S. PGPub No. 2016/0061657 A1).
As to claim 1.  A method comprising: 

in response to the orientation of the mobile device falling within a target global orientation window (predetermined range) at a first time (inherently each orientation has a time stamp), storing a first value read from the ultraviolet sensor at the first time as a first global ultraviolet value (any of the values at the predetermined frequency 1/s within the predetermined orientations ([0024], ll. 13-35); and 
calculating a first ultraviolet index proximal a first location of the mobile device at the first time based on the first global ultraviolet value (as disclosed many values can be calculated that includes an individual UV index, or an average if desired) ([0024], ll. 13-35). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Eom et al in view of Allen et al. (U.S. PGPub No. 2016/0041035 A1).
As to claim 2, Eom does not explicitly disclose a method, further comprising: accessing a set of ultraviolet index curves, each ultraviolet index curve defining a series of ultraviolet indices as a function of time;  selecting a first ultraviolet index curve, from 

	However, Allen does disclose in ([0074]) the use of accessing a set of ultraviolet index curves (i.e. look up intensity curve vs time of day, where implicitly to take into account more than one time of day at least two curves (a set) are required) as a function of time (i.e. time of day).  Selecting a first UV index curve (i.e. the one appropriate for the time of day that is further refined as disclosed) which a predicted index value (i.e. the values of the curve corresponding to that time of day) that would implicitly be within a threshold value (i.e. close to the measure value at T0, T1 or T2).  Lastly, estimating a first UV exposure by integrating the UV curve from two points in time (i.e. the integration disclosed of the curve relative to points “T1, T2, etc.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Eom further comprising: accessing a set of ultraviolet index curves, each ultraviolet index curve defining a series of ultraviolet indices as a function of time;  selecting a first ultraviolet index curve, from 
the set of ultraviolet index curves, defining a first predicted index value within a threshold range of the first ultraviolet index, for the first time; and estimating a first ultraviolet exposure at the mobile device by integrating the first ultraviolet index exposure curve from the first time to a second time succeeding the first time in order to provide the advantage of increased efficiency in using the noted technique one can .
 Allowable Subject Matter
Claims 3-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
As to claim 3, the prior art taken alone or in combination fails to teach a method further comprising: in response to recording the first global ultraviolet value, transitioning into a low-power mode for a preset duration of time at the mobile device; entering a high-power mode at the mobile device; in response to the orientation of the mobile device falling within the target global orientation window at the second time, storing a second value read from the ultraviolet sensor at the second time as a second global ultraviolet value in combination with the entirety of elements of instant claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P LAPAGE whose telephone number is (571)270-3833.  The examiner can normally be reached on Monday-Friday 8-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Michael P LaPage/           Primary Examiner, Art Unit 2886